METHOD AND STATION FOR THE SKIVING
OF A TIRE CASING DURING RETREADING



EXAMINER’S AMENDMENT

In response to the Applicant’s preliminary amendment dated May 29, 2019, an Examiner’s amendment to the record appears below to correct clear antecedent basis problems and claim dependency problems. Should the changes be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

CLAIMS

Claim 1, line 1; change the phrase “the skiving” to --a skiving--.
Claim 1, line 1; change the phrase “the equatorial surface” to --an equatorial surface--.
Claim 1, line 2; change the phrase “the casing” to --a casing--.
Claim 2, line 2; delete the phrase “further steps of”-.
Claim 6, line 1; change the phrase “Method according to claim 5” to --Method according to claim 1--.

Claim 9, line 1; change the phrase “Method according to claim 5,” to --Method according to claim 1,--.
Claim 9, line 2; change the phrase “performed in the search” to --performed in a search--.
Claim 9, line 3; change the phrase “the presence” to --a presence--.
Claim 10, lines 1-2; change the phrase “Method according to claim 5,” to --Method according to claim 1,--.
Claim 10, line 3; change the phrase “the rubber” to --a rubber--.
Claim 11, line 1; change the phrase “the skiving” to --a skiving--.
Claim 11, line 1; change the phrase “the equatorial surface” to --an equatorial surface--.
Claim 11, line 2; change the phrase “the casing” to --a casing--.
Claim 11, line 4; change the phrase “the presence” to --a presence--.
Claim 11, line 23; change the phrase “the presence” to --a presence--.


REASONS FOR ALLOWANCE

Claims 1 - 4 and 6 - 11 have been allowed.

Independent claim 1 has been found to be allowable over the prior art because the prior art fails to teach or suggest a method for a skiving of an equatorial surface of a casing of a pneumatic tire during a retreading process, the method comprising the steps of:


a) electronically identifying the presence and location of any damage on the equatorial surface of the casing by:
capturing a single digital three-dimensional profile of the equatorial surface of the casing by means a profilometer, and
determining the presence and location of damage on the equatorial surface of the casing by analyzing the digital three-dimensional profile of the equatorial surface captured by profilometer; and
b) skiving the equatorial surface of the casing where there is damage resulting in the formation on the equatorial surface of craters by means of an electronically controlled automatic skiving device that is driven as a function of the location of the damage on the equatorial surface of the casing by:
carrying a tool of the automatic skiving device to the point of damage in order to hollow out the equatorial surface of the casing and therefore create a corresponding crater;
capturing a first digital color image of the crater generated by skiving the damage by means of a digital color camera; and
analyzing the first digital color image in search of the presence of any rust inside the crater.

Claims 2 - 4 and 6 - 10 have been found to be allowable due to, at least, the claims’ dependency on claim 1.


Independent claim 11 has been found to be allowable over the prior art because the prior art fails to teach or suggest a station for the skiving of an equatorial surface of a casing of a pneumatic tire during a retreading process comprising:
a profilometer provided for capturing a single digital three-dimensional profile of the equatorial surface of the casing before skiving of the equatorial surface of the casing;
an electronic control unit which determines the presence and location of damage on the equatorial surface of the casing by analyzing the digital three-dimensional profile of the equatorial surface captured by the profilometer; and
an electronically controlled automatic skiving device that carries a tool of an automatic skiving device to the point of damage in order to hollow out the equatorial surface of the casing and therefore create a corresponding crater,
wherein the station captures a first digital color image of the crater generated by skiving the damage by means of a digital color camera and analyzes the first digital color image in search of a presence of any rust inside the crater.


CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.



CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.







/Eric S. McCall/Primary Examiner
Art Unit 2856